                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              NORTHERN DIVISION

 COASTAL CAROLINA PROSTHETICS                          )
 AND ORTHOTICS, INC. AND                               )
 COASTAL PROSTHETICS AND                               )
 ORTHOTICS, LLC,                                       )
                                                       )
         Plaintiffs/Counterclaim Defendants,           )
                                                       )
                          v.                           )         Case No. 2:20-cv-13-D
                                                       )
 COASTAL PROSTHETICS                                   )
 AND ORTHOTICS, LLC,                                   )
                                                       )
         Defendant/Counterclaim Plaintiff.             )
                                                       )
                                                       )

                               CONSENT PROTECTIVE ORDER

       Plaintiffs Coastal Carolina Prosthetics and Orthotics, Inc. and Coastal Prosthetics and

Orthotics, LLC and Defendant Coastal Prosthetics and Orthotics, LLC (collectively, the “Parties”),

through their respective counsel, consent to entry of the following protective order:

       WHEREAS, during the course of the above-captioned action (the “Action”), the Parties or

others may be required to produce in discovery information which a party or the person from whom

discovery is sought considers to be a trade secret or other confidential business, financial, or

technical information; information protected from discovery by third party rights of privacy or

applicable law; or other non-public, commercially sensitive, proprietary, and/or confidential

information;

       WHEREAS, the Parties acknowledge that some information subject to the attorney-client

privilege, work-product immunity, or other applicable privilege or immunity may be disclosed

inadvertently during the course of this Action;



                                                  1

          Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 1 of 19
           WHEREAS, the Parties expressly acknowledge and jointly agree that the inadvertent

disclosure of information subject to the attorney-client privilege, work-product immunity, or other

applicable privilege or immunity by any party to this Action is not intended to effect a waiver of

any such privilege or immunity;

           WHEREAS, the Parties desire to agree to a protective order for the protection of such

information, and documents containing such information, during the pendency of this Action and

thereafter and also for resolution of other issues which have arisen or may arise in connection

with this litigation; and

           WHEREAS, good cause appearing, and in conformance with the agreement between the

Parties:

           THEREFORE, IT IS HEREBY ORDERED that this Protective Order pursuant to

Federal Rule of Civil Procedure 26(c) be, and is hereby, entered.

1.         DEFINITIONS

           1.1      Party: Any party to this Action, including all of its officers, directors, employees,

consultants, retained experts, and Outside Counsel (and their support staff).

           1.2      Discovery Material: All items or information, regardless of the medium or manner

generated, stored, or maintained (including, among others, testimony, transcripts, or tangible

things) that are produced or generated in disclosures or responses to discovery in this Action.

           1.3      “Confidential” Information or Items: Information (regardless of how generated,

stored, or maintained) or tangible things which the Designating Party reasonably believes in good

faith is not generally known to others or which constitutes protected health information as

referenced in 45 C.F.R. 45 CFR § 160.103 et seq. or protected under N.C. Gen. Stat. § N.C. Gen.

Stat. § 8-53, and which the Designating Party (i) would not normally reveal to third parties except



                                                      2

                 Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 2 of 19
in confidence or has undertaken with others to maintain in confidence, (ii) believes in good faith is

protected by a right to privacy under federal or state law, or any other applicable privilege or right

related to confidentiality or privacy, or (iii) believes in good faith to constitute or to contain trade

secrets or other confidential research, development, or non-public, commercially sensitive and

proprietary information.

          1.4      “Highly Confidential — Attorneys” Eyes Only” Information or Items: Highly

sensitive “Confidential” information or items which relate to information maintained as trade

secrets, proprietary, technical, financial, marketing, strategic planning, or other commercially

sensitive competitive information that the Designating Party maintains as highly confidential in its

business, the disclosure of which the Designating Party reasonably believes in good faith may

cause harm to its competitive position.

          1.5      Receiving Party: A Party that receives Discovery Material from a Producing

Party.

          1.6      Producing Party: A Party or non-party that produces Discovery Material in this

Action.

          1.7      Designating Party: A Party or non-party that designates Discovery Material as

“Confidential” or “Highly Confidential — Attorneys’ Eyes Only.”

          1.8      Protected Material: Any Discovery Material designated as “Confidential” or

“Highly Confidential — Attorneys’ Eyes Only.”

          1.9      Outside Counsel: Attorneys who are not employees of a Party, and who are

attorneys who work for a law firm that serves as counsel of record for a Party in this Action. This

includes partners, associates and employees of such Outside Counsel to whom it is reasonably

necessary to disclose the information for this Action, including supporting personnel employed by



                                                   3

                Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 3 of 19
the firm or attorney, such as paralegals, translators, legal secretaries, legal clerks and court

reporters.

       1.10     Designated Employees: Attorneys or other designated persons who are

employees of a Party and who have signed the “Agreement to Be Bound By Protective Order”

(Exhibit A).

       1.11     Counsel (without qualifier): Outside Counsel and in-house counsel, including

partners, associates, and employees of such Counsel to whom it is reasonably necessary to disclose

the information for this Action, and including supporting personnel employed by the firm,

attorney, or company, such as paralegals, translators, legal secretaries, legal clerks and court

reporters.

       1.12     Expert: A person with specialized knowledge or experience in a matter pertinent to

this Action, who has been retained by a Party or its Counsel to serve as an expert witness or as a

consultant in this Action, who is not a current employee of a Party or a competitor of a Party, and

who, at the time of retention, is not anticipated to become an employee of a Party or a competitor

of a Party. This definition includes a professional jury or trial consultant retained in connection

with this Action.

       1.13     Professional Vendor: A person or an entity that provides litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstratives, organizing,

storing, retrieving data in any form or medium, etc.), and his/her/its employees and

subcontractors.

       1.14     Final Disposition: The legal conclusion of this Action, whether by final judgment

and the exhaustion of all potential appeals, voluntary dismissal, or settlement.

2.     SCOPE



                                                 4

             Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 4 of 19
       The protections conferred by this Protective Order cover Protected Material and any

information copied or extracted therefrom, as well as all copies, excerpts, summaries, or

compilations thereof. However, the protections conferred by this Protective Order do not cover the

following information: (a) any information that is in the public domain at the time of disclosure to

a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Protective Order, including becoming part

of the public record through trial or otherwise; and (b) any information known to the Receiving

Party prior to the disclosure or being obtained by the Receiving Party after disclosure from a source

who obtained the information lawfully and under no obligation of confidentiality to the

Designating Party.

3.     DURATION

       Even after the termination of this Action, the confidentiality obligations imposed by this

Protective Order shall remain in effect until a Designating Party agrees otherwise in writing or a

court order otherwise directs.

4.     DESIGNATING PROTECTED MATERIAL

       4.1      Manner and Timing of Designations: Except as otherwise provided in this

Protective Order (see, e.g., second paragraph of Section 4.1(a), below), or as otherwise consented,

stipulated or ordered, material that qualifies for protection under this Protective Order must be

designated clearly before the Protected Material is disclosed or produced.

       Designation in conformity with this Protective Order requires:

       (a)      For information in documentary form (apart from transcripts of depositions or other

pretrial or trial proceedings): The Producing Party must affix the legend “Confidential” or “Highly




                                                 5

             Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 5 of 19
Confidential — Attorneys’ Eyes Only” at the top or bottom of each page that contains Protected

Material.

          A Party or non-party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed “Highly Confidential — Attorneys’ Eyes

Only.” After the inspecting Party has identified the documents it wants copied and produced, the

Producing Party must determine which documents, or portions thereof, qualify for protection under

this Protective Order, then, before producing the specified documents, the Producing Party must

affix the appropriate legend (“Confidential” or “Highly Confidential — Attorneys’ Eyes Only”) at

the top of each page that contains Protected Material.

          (b)      For testimony given in a deposition or in other pretrial or trial proceedings, a Party

or a non-party must either (1) state on the record, before the close of the deposition, hearing, or

other proceeding, that the testimony or portions of the testimony shall be designated "Confidential"

or "Highly Confidential — Attorneys' Eyes Only," or (2) provide written notice to all Parties,

within 10 days after receipt of the official transcript, that the testimony shall be designated

"Confidential" or "Highly Confidential — Attorneys' Eyes Only." The Parties shall treat the

testimony as "Highly Confidential — Attorneys' Eyes Only" until the expiration of the 10-day

period.

          Transcript pages containing Protected Material must be marked with the legend

"Confidential" or "Highly Confidential — Attorneys' Eyes Only" as instructed by a Party or a non-

party.




                                                     6

                Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 6 of 19
       (c)      For information produced in some form other than documentary, and for any other

tangible item, the Producing Party must affix in a prominent place on the exterior of the

container(s) in which the information or item is stored the legend "Confidential" or "Highly

Confidential — Attorneys' Eyes Only."

       (d)      For information produced in electronic form on a computer readable medium (e.g.,

CD-ROM), the Producing Party must affix in a prominent place on the storage medium on which

the information is stored, and on any container(s) for such medium, the legend "Confidential" or

"Highly Confidential — Attorneys' Eyes Only."

       4.2      Inadvertent Failure to Designate: If timely corrected, an inadvertent failure to

designate qualified information or items as "Confidential" or "Highly Confidential — Attorneys'

Eyes Only" does not, standing alone, waive the Designating Party's right to secure protection under

this Protective Order for such material. If material is designated appropriately as "Confidential" or

"Highly Confidential — Attorneys' Eyes Only" after the material was initially produced, the

Receiving Party or person in receipt of materials designated under this Protective Order, on timely

notification of the designation, must make reasonable efforts to assure the material is treated in

accordance with the provisions of this Protective Order.

5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       5.1      Timing of Challenges: Unless a prompt challenge to a Designating Party's

confidentiality designation is necessary to avoid foreseeable substantial unfairness, unnecessary

economic burdens, or a later significant disruption or delay of the Action, a Party does not waive

its right to challenge a confidentiality designation by electing not to mount a challenge promptly

after the original designation is disclosed.




                                                 7

             Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 7 of 19
       5.2      Meet and Confer: The challenging Party shall initiate the dispute resolution process

by providing written notice of each designation it is challenging and describing the basis for each

challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

recite that the challenge to confidentiality is being made in accordance with this specific paragraph

of the Protective Order. The Parties shall attempt to resolve each challenge in good faith and must

begin the process by conferring directly (in voice to voice dialogue; other forms of communication

are not sufficient) within 10 days of the date of service of notice.

       5.3      Court Intervention: If an agreement cannot be reached by negotiation and the Court

has not provided for a different procedure to handle these disputes, then the Party challenging the

designation may file a motion requesting a ruling from the Court on the continued application of

the confidentiality designation of the information or item(s). In all circumstances, the terms of this

Protective Order shall continue to apply to the information or item(s) until the Court rules on the

motion. In any such motion, the Designating Party bears the burden of proof to establish why the

confidentiality designation should be maintained.

6.     ACCESS TO AND USE OF PROTECTED MATERIAL

       6.1      Basic Principles: A Receiving Party or a person in receipt of material designated

under this Protective Order may use Protected Material disclosed or produced by another Party or

by a non-party in connection with this Action only for prosecuting, defending, appealing, or

attempting to settle this dispute. For the avoidance of doubt, a Receiving Party or a person in

receipt of materials designated under this Protective Order may not use Protected Material for any

business, commercial, or competitive purpose, or during the course of any other action, litigation,

or proceeding, whether or not factually related to this Action. Such Protected Material may be




                                                  8

             Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 8 of 19
disclosed only to the categories of persons and under the conditions described in this Protective

Order.

         Moreover, this Protective Order is intended to authorize disclosure of protected health

information under the privacy regulations of 45 C.F.R. § 164.512(e)(1)(i) and N.C. Gen. Stat .§ 8-

53. Neither the Parties, their Counsel nor any other Receiving Party shall use or disclose

information or other material that has been created or received by a health care provider, health

plan, employer, or health care clearinghouse and that relates to the past, present, or future physical

or mental health or condition of an individual, the provision of health care to an individual, or the

past, present, or future payment for the provision of health care to an individual and that identifies

the individual or with respect to which there is a reasonable basis to believe the information or

other material can be used to identify the individual for any purpose other than the purpose of

litigating this case or in any case or proceeding other than this case.

         Upon Final Disposition of the Action, a Receiving Party or person in receipt of material

designated under this Protective Order must comply with the provisions of Section 10 below

(FINAL DISPOSITION).

         Protected Material must be stored and maintained by a Receiving Party or a person in

receipt of material designated under this Protective Order at a location and in a secure manner that

ensures access is limited to persons authorized under this Protective Order.

         Following the close of pre-trial discovery and prior to a public hearing or trial in this

Action, Counsel for the Parties shall meet to seek agreement on procedures, if any, to protect the

confidentiality of Protected Material that will be used during the public hearing or trial, subject to

the Court's approval. In the event that Counsel for the Parties are unable to reach agreement, the




                                                  9

            Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 9 of 19
Court, upon motion of any Party, shall determine the procedures, if any, to be used to protect

Protected Material during the public hearing or trial.

       6.2     Disclosure of "Confidential" Information: Unless otherwise ordered by the Court

or permitted in writing by the Designating Party, a Receiving Party or a person in receipt of

Protected Material designated under this Protective Order may disclose any information or item

designated "Confidential" only to:

       (a)     the Court and its personnel;

       (b)     Receiving Party's Outside Counsel of record in this Action, as well as employees

of Outside Counsel to whom it is reasonably necessary to disclose the information for purposes of

this Action;

       (c)     employees of a Party to whom it is reasonably necessary to disclose the information

for purposes of this Action;

       (d)     Experts (as defined in this Protective Order) of the Receiving Party to whom

disclosure is reasonably necessary for purposes of this Action and who have signed the

"Agreement to Be Bound by Protective Order" (Exhibit A);

       (e)     court reporters and their staff, to whom disclosure is reasonably necessary for

purposes of this Action;

       (f)     Professional Vendors to whom disclosure is reasonably necessary for purposes of

this Action who have signed the "Agreement to Be Bound by Protective Order" (Exhibit A), and

provided that all Protected Material is retrieved by the Party furnishing it upon completion of the

services;




                                                10

            Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 10 of 19
       (g)      members of focus groups and mock jurors who have signed the "Agreement to Be

Bound by Protective Order" (Exhibit A), and provided that no mock jurors or focus group

participants be permitted to keep any Protected Material;

       (h)      a person having prior personal knowledge of the Protected Material (not involving

a violation of this Protective Order), including an author, signatory, or prior recipient of the

Protected Material; and

       (i)      any other person agreed to in writing by the Designating Party and any Receiving

Party and who has signed the "Agreement to Be Bound by Protective Order" (Exhibit A).

       6.3      Disclosure of "Highly Confidential — Attorneys' Eyes Only" Information: Unless

otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving

Party or a person in receipt of Protected Material designated under this Protective Order may

disclose any information or item designated "Highly Confidential — Attorneys' Eyes Only" only

to:

       (a)      the Court and its personnel;

       (b)      Receiving Party's Outside Counsel of record in this Action, as well as employees

of Outside Counsel to whom it is reasonably necessary to disclose the information for purposes of

this Action;

       (c)      Experts (as defined in this Protective Order) of the Receiving Party to whom

disclosure is reasonably necessary for purposes of this Action, who have signed the "Agreement

to Be Bound by Protective Order" (Exhibit A);

       (d)      court reporters and their staff, to whom disclosure is reasonably necessary for

purposes of this Action;




                                                11

             Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 11 of 19
       (e)     Professional Vendors to whom disclosure is reasonably necessary for purposes of

this Action and who have signed the "Agreement to Be Bound by Protective Order" (Exhibit A),

provided that all Protected Material is retrieved by the Party furnishing it upon completion of the

services;

       (f)     members of focus groups and mock jurors who have signed the "Agreement to Be

Bound by Protective Order" (Exhibit A), and provided that no mock jurors or focus group

participants be permitted to keep any Protected Material;

       (g)     a person having prior personal knowledge of the Protected Material (not involving

a violation of this Protective Order), including an author, signatory, or prior recipient of the

Protected Material; and

       (h)     any other person agreed to in writing by the Designating Party and any Receiving

Party and who has signed the "Agreement to Be Bound by Protective Order" (Exhibit A).

7.     PROTECTED MATERIALS SUBPOENAED OR ORDERED PRODUCED IN
       OTHER LITIGATION

       If a Receiving Party or a person in receipt of Protected Material designated under this

Protective Order is served with a subpoena or an order issued in other litigation that seeks or would

compel disclosure of any Protected Material designated in this Action as "Confidential" or "Highly

Confidential — Attorneys' Eyes Only," the Receiving Party or person in receipt of material

designated under this Protective Order must so notify the Designating Party promptly. Such

notification must include a copy of the subpoena or the court order.

       The Receiving Party or person in receipt of Protected Material designated under this

Protective Order also must promptly inform the party who caused the subpoena or order to issue

in the other litigation that some or all of the Protected Material covered by the subpoena or order




                                                 12

            Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 12 of 19
is the subject of this Protective Order and also deliver a copy of this Protective Order to the party

in the other litigation that caused the subpoena or order to issue.

       The purpose of imposing these duties is to alert the interested parties to the existence of

this Protective Order and to afford the Designating Party in this Action an opportunity to protect

its confidentiality interests in the court from which the subpoena or order was issued. The

Designating Party shall bear the burden and the expense of seeking protection in that court of its

Protected Material, and nothing in these provisions should be construed as authorizing or

encouraging a Receiving Party in this Action to disobey a lawful directive from another court.

8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party or a person in receipt of material designated under this Protective

Order learns that, by inadvertence or otherwise, it has disclosed Protected Material to any person

or in any circumstance not authorized under this Protective Order, the Receiving Party or person

in receipt of Protected Material designated under this Protective Order must immediately (a) notify

in writing the Designating Party of the unauthorized disclosure, (b) use its best efforts to retrieve

all copies of the Protected Material, (c) inform the person(s) to whom unauthorized disclosures

were made of all terms of this Protective Order, and (d) request such person(s) to execute the

"Agreement to Be Bound by Protective Order" attached hereto as (Exhibit A).

9.     FILING OF PROTECTED MATERIAL

       Before filing any information that has been designated as Protected Material with the Court,

or any pleadings, motions or other papers that disclose any such information, counsel shall confer

with counsel for the Party that produced the information so designated about how it should be filed.

If the Party that produced the information so designated desires that the materials be filed under

seal, then the filing Party shall file the materials in accordance with E.D.N.C. Local Civil Rule 79.2



                                                 13

          Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 13 of 19
with notice served upon the producing Party. The filing of the materials under seal shall not be

binding on the Court, however. Within 10 days of service of such notice, the Party desiring that the

materials be maintained under seal shall file with the Court a Motion to Seal and supporting

memorandum of law specifying the interests which would be served by restricting public access

to the information. The Party that initially filed the materials need not file any such Motion to

Seal or otherwise defend another Party's desire that the materials remain sealed. The Court will

grant the Motion to Seal only after providing adequate notice to the public and opportunity for

interested parties to object, after carefully weighing the interests advanced by the movant and

those interests favoring public access to judicial documents and records, and upon finding that

the interests advanced by the movant override any common law or constitutional right of public

access which may attach to the information. Documents submitted under seal in accordance with

this paragraph will remain under seal pending the Court's ruling. If the Party desiring that the

information be maintained under seal does not timely file a Motion to Seal, then the materials

will be deemed unsealed, without need for order of the Court..

10.    FINAL DISPOSITION

       Even after Final Disposition of this Action, the confidentiality obligations imposed by this

Protective Order shall remain in effect until a Designating Party agrees otherwise in writing or a

court order otherwise directs.

       After Final Disposition of this Action and upon the request of the Producing Party, the

Receiving Party or person in receipt of Protected Material designated under this Protective Order

must return to the Producing Party or destroy all Protected Material within 90 days. As used in this

subdivision, "all Protected Material" includes all copies, abstracts, compilations, summaries, or

any other form of reproducing or capturing any of the Protected Material. Whether the Protected



                                                14

          Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 14 of 19
Material is returned or destroyed, the Receiving Party must submit a written certification to the

Producing Party by the 90-day deadline affirming all Protected Material it received has been

returned or destroyed and the Receiving Party, in addition to any individual to which the Receiving

Party was entitled under this Protective Order to disclose Protected Material, has not retained any

copies, abstracts, compilations, summaries, or other forms of reproducing or capturing any of the

Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

of all pleadings, motion papers, transcripts, legal memoranda, correspondence, or attorney work

product (including exhibits, deposition exhibits, and trial exhibits), even if such material contains

Protected Material. Any such archival copies that contain or constitute Protected Material remain

subject to the confidentiality obligations of this Protective Order.

11.    INADVERTENT PRODUCTION OF PRIVILEGED MATERIAL

       Inadvertent production of any document a Party later claims should not have been produced

because of a privilege, including but not limited to the attorney-client privilege, the joint defense

or common interest privilege, or the attorney work product doctrine ("Inadvertently Produced

Privileged Document"), will not be deemed to waive any privilege. The Designating Party may

request the return of any Inadvertently Produced Privileged Document. A request for the return of

an Inadvertently Produced Privileged Document shall identify the document inadvertently

produced and the basis for withholding such document from production. If a Party or a non-party

requests the return, pursuant to this paragraph, of any Inadvertently Produced Privileged Document

then in the custody of another Party or non-party, such other Party shall immediately cease any

review of such document(s) and within five (5) business days return to the requesting Party or non-

party the Inadvertently Produced Privileged Document and all copies thereof and shall destroy any

documents summarizing or referring to such Inadvertently Produced Privileged Document. The



                                                 15

          Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 15 of 19
Party returning such material may then move the Court for an order compelling production of the

material, but that Party shall not assert as a ground for entering such an order the facts or

circumstances of the inadvertent production.

12.    MISCELLANEOUS
       12.1    Right to Further Relief: Nothing in this Protective Order abridges the right of any

person to seek its modification by the Court in the future.

       12.2    Use of Party's Own Materials: Nothing in this Protective Order shall restrict a

Party's ability to use and disclose its own Protected Material as it chooses. Such disclosure shall

not waive the protections of this Protective Order and shall not entitle other Parties or non-parties

to disclose such Protected Material in violation of this Protective Order.

       12.3    Right to Assert Other Objections: By consenting to the entry of this Protective

Order, no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Protective Order. Similarly, no Party

waives any right to object on any ground to the use in evidence of any of the material covered by

this Protective Order.

       12.4    Effective Pending Approval: The Parties agree that, pending entry by the Court,

this Protective Order shall be effective as if entered and, specifically, any violation of its terms

shall be subject to the same sanctions and penalties as if this Protective Order had been entered by

the Court.

       12.5    Retained Jurisdiction: The Court shall retain jurisdiction to enforce this Protective

Order after Final Disposition, unless the Protective Order is vacated.

       12.6    Non-Parties: Non-parties requested to produce documents or things or provide

testimony in this Action may avail themselves of the provisions of the Protective Order and



                                                 16

          Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 16 of 19
designate documents, things, or testimony as "Confidential" or "Highly Confidential — Attorneys'

Eyes Only" in accordance with the provisions of this Protective Order.

       12.7    Modification. In the event any Party seeks to amend or vary the terms of this

Protective Order, said Party shall make such request by motion to the Court. The Court may modify

the terms and conditions of the Protective Order for good cause, or in the interest of justice, or on

its own order at any time in these proceedings.




              [Remainder of page intentionally left blank; signature page to follow]




                                                  17

          Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 17 of 19
CONSENTED TO BY COUNSEL OF RECORD.

Dated: May 13, 2020

 By: /s/ Lloyd C. Smith, III           By: /s/ Michael S. Culver
 Lloyd C. Smith, III                   Michael S. Culver
 NC State Bar No. 38518                VA Bar No. 31386
 Pritchett & Burch, PLLC               Millen, White, Zelano & Branigan, P.C.
 Post Office Drawer 100                2200 Clarendon Blvd., Suite 1400
 Windsor, NC 27983                     Arlington, Virginia 22201
 Phone: (252) 794-3161                 Phone: (703) 243-6333
 Fax: (252) 794-2392                   Fax: (703) 243-6410
 Email: lcs3@pb-attorneys.com          Email: culver@mwzb.com
 Counsel for Plaintiff                 Special Appearance Counsel for Defendant

                                       By: /s/ Leslie Lane Mize
                                       Leslie Lane Mize
                                       NC State Bar No. 32790
                                       Nelson Mullins Riley & Scarborough LLP
                                       4140 Parklake Avenue, Suite 200
                                       Raleigh, North Carolina 27612
                                       Phone: (919) 329-3800
                                       Fax: (919) 329-3799
                                       Email: leslie.mize@nelsonmullins.com
                                       Local 83.1 Counsel for Defendant



Dated __________________
Dated: May 27, 2020
                                             Judge Presiding
                                   ______________________________________
                                   Robert T. Numbers, II
                                   United States Magistrate Judge




                                     18

        Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 18 of 19
                                            EXHIBIT A

                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              NORTHERN DIVISION

 COASTAL CAROLINA PROSTHETICS                           )
 AND ORTHOTICS, INC. AND                                )
 COASTAL PROSTHETICS AND                                )
 ORTHOTICS, LLC,                                        )
                                                        )
           Plaintiffs/Counterclaim Defendants,          )
                                                        )
                          v.                            )         Case No. 2:20-cv-13-D
                                                        )
 COASTAL PROSTHETICS                                    )
 AND ORTHOTICS, LLC,                                    )
                                                        )
           Defendant/Counterclaim Plaintiff.            )
                                                        )
                                                        )

                AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

        I, _____________________ , declare under penalty of perjury that I have read and
understand the Consent Protective Order ("Protective Order") entered in Coastal Carolina
Prosthetics and Orthotics, Inc. and Coastal Prosthetics and Orthotics, LLC v. Coastal Prosthetics
and Orthotics, LLC, No. 2:20-cv-13-D, in the United States District Court for the Eastern District
of North Carolina. I agree to comply with and to be bound by all of the terms of this Protective
Order. I understand and acknowledge that my failure to comply could expose me to sanctions and
punishment in the nature of contempt. I promise that I will not disclose, nor take any action that
would lead to the disclosure of, any information or material that is subject to this Protective Order
to any person or entity, except in strict compliance with the provisions of this Protective Order. I
agree to submit to the jurisdiction of the United States District Court for the Eastern District of
North Carolina for the purpose of enforcing the terms of this Protective Order, even if such
enforcement proceeding occurs after termination of this action.
Printed Name:

Address:

Present Employer:

Designated as Expert for (if applicable):

Date:                          Signature:


                                                 19

           Case 2:20-cv-00013-D Document 16 Filed 05/27/20 Page 19 of 19
